COX, Judge
(concurring in the result):
I agree with the military judge that appellant’s conviction of fraternization was not multiplicious for findings with his multiple convictions for drug possession and use. Ball v. United States, 470 U.S. 856, 105 S.Ct. 1668, 84 L.Ed.2d 740 (1985); Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932). Further, I commend the military judge for electing to treat these charges as multiplicious “for sentencing purposes.” Frequently, more than one discrete offense emerges from a broad factual milieu. In these cases, a question often arises con*389cerning the appropriate combined sentence limitation. See RCM 1003c(l)(C), Manual for Courts-Martial, United States, 1984. Absent some formal scheme for approaching this matter, such as in Chapter Three, Part D, of the United States Sentencing Commission Guidelines Manual (Nov. 1, 1991), military judges must be accorded broad discretion to compress the cumulative sentence ceiling as the interests of justice require. This the military judge did here.
Regarding the granted issue, in a perfect world I agree that the convening authority should have been told that the military judge, in fact, treated the fraternization offense as multiplicious for sentencing purposes. Of course there is little danger of actual prejudice to appellant. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). At worst, the convening authority might have been misled into thinking that the military judge should have dismissed a specification or that he failed to reduce the sentence ceiling. Therefore, thinking incorrectly that some error had occurred, the convening authority might have been tempted to grant appellant unwarranted relief. As the primary risk of the staff judge advocate’s less-than-complete addendum was an unjustified windfall to appellant, appellant can hardly complain.
I concur in the sentiments expressed by Judge Gierke in his separate opinion, at 389, and I concur in the result of the lead opinion.